DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 2 June 2022 have been fully considered.
Applicant argues that Burges does not teach the newly-amended language, “training data comprising . . . for a combination of a search result of the plurality of search results and a user of the plurality of users, a label indicating a relevance of the search result to the user, wherein the relevance is based on an interaction of the user with the search result.”  This is persuasive.  New grounds of rejection are presented below.
Applicant argues that Udapa does not teach the α-divergence.  Examiner respectfully disagrees.  The particular formula described is not specifically claimed.  Whether or not the disclosure of Udapa differs meaningfully from the instant disclosure is beside the point, as it is inappropriate to read in to the claims the specific disclosed formula.
Applicant argues that Udapa does not suggest using α-divergence in place of cross entropy as a loss function.  Examiner respectfully disagrees.  Burges broadly teaches cross entropy as a loss function.  Udapa teaches that, in a use case, the choice between α-divergence and cross entropy is a design choice.  It would have therefore been obvious to try to use α-divergence in place of cross entropy as the loss function of Burges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time of filing to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burges et al., Learn to Rank using Gradient Descent (hereinafter “Burges”), in view of Udupa et al., US 2010/0070262 A1 (hereinafter “Udupa”), and Soni et al., US 2017/0308552 A1 (hereinafter “Soni”).

As per claims 1 and 11, Burges teaches:
obtaining a first set of training data, the training data comprising a plurality of search results, a plurality of users (Burges pg. 6, Section 6.1), where the returned documents are the search results, where the rating is the label;
training a ranking model by feeding the first set of training data into a learning-to-rank machine learning algorithm (Burges pp. 4-5, Section 4), the learning-to-rank machine learning algorithm including a loss function (Burges pp. 2-3, Section 3), where cross entropy cost function is the loss function, the training learning weights applied to values for input features (Burges pg. 6, Section 6.1), where feature vectors are produced for each document, from which weights are calculated as part of the learning (Burges pg. 4, Section 4;
performing a query on a search engine, returning a set of search results (Burges pg. 7), where a query is performed; and
passing the set of search results to the ranking model, the ranking model applying the learned weights to input features related to the search results and ranking the search results based on the applied learned weights (Burges pg. 7), where results are ranked based on the learning.

Burges, however, does not teach:
the loss function being α-divergence.

The analogous and compatible art of Udapa however, teaches using Renyi divergence – a synonym for α-divergence – in place of cross entropy (Udapa ¶ 0020).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Udapa with those of Burges to replace the cross entropy of Burges with the α-divergence of Udapa as an obvious design choice.

Neither Burges nor Udapa, however teach:
for a combination of a search result of the plurality of search results and a user of the plurality of users, a label indicating a relevance of the search result to the user, wherein the relevance is based on an interaction of the user with the search result.

The analogous and compatible art of Soni, however, teaches training a ranking module based on user interactions with search results from a plurality of users (Soni ¶ 0034).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Soni with those of Burges and Udapa to train the ranking of Burges using the per-user relevance information of Soni in order to produce a more predictive rankings for searching users.

As per claims 6 and 16, the rejection of claims 1 and 11 is incorporated, and Burges further teaches:
wherein the learning-to-rank machine learning algorithm is a listwise learning-to-rank machine learning algorithm (Burges pg. 1, “For our application, given that item A appears higher than item B in the output list, the user concludes that the system ranks A higher than, or equal to, B; no mapping to particular rank values, and no rank boundaries, are needed”).

As per claims 7 and 17, the rejection of claims 1 and 11 is incorporated, and Burges further teaches:
wherein the ranking model assigns to each input search result, a score by taking a corresponding query-document feature vector as input (Burges pp. 5-6, Section 5.1), where a score is assigned based on a feature vector input.

As per claims 8 and 18, the rejection of claims 1 and 11 is incorporated, and Burges further teaches:
wherein the query is a query to find one or more user profiles matching query terms in the query (Burges pg. 6), where a user profile is a document under a broadest reasonable interpretation, and the input features include features of the query and features of the one or more matching user profiles (Burges pg. 6, “Query dependent features are extracted from the query combined with four different sources: the anchor text, the URL, the document title and the body of the text.”), where the features of the query are used and features of the documents are used.

As per claims 9 and 19, the rejection of claims 1 and 11 is incorporated, and Burges further teaches:
wherein the input features related to the search results are features calculated based on values contained in the search results (Burges pg. 6, “Query dependent features are extracted from the query combined with four different sources: the anchor text, the URL, the document title and the body of the text.”), where the sources are the values.

As per claim 21, Burges teaches:
obtaining a first set of training data, the training data comprising a plurality of queries wherein a query of the plurality of queries comprises a plurality of results, query data, result data, query-result data, and relevance label data and wherein obtaining the first set of training data further comprises: 
obtaining the plurality of results for the query, wherein the plurality of results is generated in response to the query (Burges pg. 6, Section 6.1), where the returned documents are the search results; 
obtaining the query data, wherein the query data is generated from the query (Burges pg. 6, Section 6.1), where the queries are the query data; 
obtaining the result data, wherein the result data is generated from the plurality of results (Burges pg. 6, Section 6.1), where, e.g., the anchor text, document title, and the body of the text are result data;
obtaining the query-result data, wherein the query-result data is generated from the query and the plurality of results (Burges pg. 6, Section 6.1), where the query-dependent features are the query-result data; 
obtaining the relevance label data (Burges pg. 6, Section 6.1), where the manually generated rating is the relevance label data; and
converting the plurality of results, the query data, the result data, the query-result data, and the relevance label data into positive measures (Burges pg. 6, Section 6.1), where, in order to be processable by a computer, this information must be inherently converted into a positive measure, i.e., a metric that can used for further calculation;
training a ranking model by feeding the first set of training data into a learning-to-rank machine learning algorithm (Burges pp. 4-5, Section 4), the learning-to-rank machine learning algorithm including a loss function (Burges pp. 2-3, Section 3), where cross entropy cost function is the loss function, the training learning weights applied to values for input features (Burges pg. 6, Section 6.1), where feature vectors are produced for each document, from which weights are calculated as part of the learning (Burges pg. 4, Section 4;
performing a test query on a search engine, returning a set of search results (Burges pg. 7), where a query is performed; and 
passing the set of search results to the ranking model, the ranking model applying the learned weights to input features related to the test query and the search results and ranking the search results based on the applied learned weights (Burges pg. 7), where results are ranked based on the learning.

Burges, however, does not teach:
the loss function being a-divergence.

The analogous and compatible art of Udapa however, teaches using Renyi divergence – a synonym for α-divergence – in place of cross entropy (Udapa ¶ 0020).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Udapa with those of Burges to replace the cross entropy of Burges with the α-divergence of Udapa as an obvious design choice.

Neither Burges nor Udapa, however teach:
the training data comprising searcher data, and searcher-result data;
obtaining the searcher data, wherein the searcher data is generated from a user of a plurality of users and wherein the query is generated in response to the user of the plurality of users; 
obtaining the searcher-result data, wherein the searcher-result data is generated from the user and the plurality of results; 
wherein a relevance label of the relevance label data is based on an interaction of the user with a result of the plurality of results; and 
converting the searcher data, and the searcher-result data into positive measures; 

The analogous and compatible art of Soni, however, teaches training a ranking module based on user interactions with search results from a plurality of users (Soni ¶ 0034), where the identity of the searchers is searcher data as claimed, and the specific interaction with a specific result is the searcher-result data as claimed, and where the relevance of a result is based on the details of the interaction between user and result.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Soni with those of Burges and Udapa to train the ranking of Burges using the per-user relevance information of Soni in order to produce a more predictive rankings for searching users.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burges et al., Learn to Rank using Gradient Descent (hereinafter “Burges”), in view of Udupa et al., US 2010/0070262 A1 (hereinafter “Udupa”), and Soni et al., US 2017/0308552 A1 (hereinafter “Soni”), and further in view of Adada et al., US 2019/0138613 A1 (hereinafter “Adada”).

As per claims 2 and 12, the rejection of claims 1 and 11 is incorporated, but Burges does not teach:
wherein the loss function includes a softmax function that converts any vectors of real values into probability measures.

The analogous and compatible art of Adada, however, teaches a softmax function to produce probability measures (Adada ¶ 0040).

It would therefore have been obvious to combine the teachings of Adada with those of Burges to include a softmax function in the loss function to convert vectors of real values into probability measures as an obvious design choice (Adada ¶ 0040, “Any suitable technique may be used to determine the probability distribution over the final scores.”).

Claims 4-5, 14-15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burges et al., Learn to Rank using Gradient Descent (hereinafter “Burges”), in view of Udupa et al., US 2010/0070262 A1 (hereinafter “Udupa”), and Soni et al., US 2017/0308552 A1 (hereinafter “Soni”), and further in view of Sohn et al., US 2019/0066493 A1 (hereinafter “Sohn”).

As per claims 4 and 14, the rejection of claims 1 and 11 is incorporated, but Burges does not teach:
biasing the ranking model towards low entropy using entropy regularization.

The analogous and compatible art of Sohn, however, teaches biasing a ranking model towards low entropy using entropy regulation (Sohn ¶ 0072).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sohn with those of Burges to bias the ranking model towards low entropy using entropy regularization in order to improve accuracy.

As per claims 5 and 15, the rejection of claims 4 and 14 is incorporated, but Burges does not teach:
wherein the biasing includes augmenting positive reinforcement in the ranking model with an entropy term.

The analogous and compatible art of Sohn, however, teaches positive reinforcement with an entropy term (¶ 0034 “Entropy regularization can incorporate the principle that classification distributions should be ‘peaky’ to better reflect unlabeled data.”; Specification [0085], “positive reinforcement in the ranking model with an entropy term, which acts to alter a maximum likelihood solution that the model is optimized on, essentially favoring local maximums rather than a global maximum”).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sohn with those of Burges to bias the ranking model towards low entropy using entropy regularization in order to improve accuracy.

As per claim 22, the rejection of claim 21 is incorporated, but Burges does not teach:
biasing the ranking model towards low entropy using entropy regularization.

The analogous and compatible art of Sohn, however, teaches biasing a ranking model towards low entropy using entropy regulation (Sohn ¶ 0072).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sohn with those of Burges to bias the ranking model towards low entropy using entropy regularization in order to improve accuracy.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burges et al., Learn to Rank using Gradient Descent (hereinafter “Burges”), in view of Udupa et al., US 2010/0070262 A1 (hereinafter “Udupa”), and Soni et al., US 2017/0308552 A1 (hereinafter “Soni”), and further in view of Yin et al., US 2016/0335263 A1 (hereinafter “Yin”).

As per claims 10 and 20, the rejection of claims 1 and 11 is incorporated, and Burges further teaches:
wherein the input features related to the search results include features extracted from the search results, features extracted from the query (Burges pg. 6, “Query dependent features are extracted from the query combined with four different sources: the anchor text, the URL, the document title and the body of the text.”), where the features of the query are used and features of the documents are used.

Burges, however, does not teach:
wherein the input features related to the search results include features extracted from a user profile corresponding to the user.

The analogous and compatible art of Yin, however, teaches incorporating features extracted from a user profile along with features of a query and features of a document in a learn to rank algorithm (Yin ¶ 0049).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yin with those of Burges to include, as input features to the algorithm of Burges, features extracted from a user profile corresponding to a searching user as in Yin, so that the resulting search algorithm is better individually tailored to searching users.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159